UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number :811-05037 Name of Registrant: Professionally Managed Portfolios Address of Principal Executive Offices: 615 East Michigan Street Milwaukee, WI 53202 Name and address of agent of service: Eric W. Falkeis Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI 53202 Registrant's telephone number including area code: (414) 765-5301 Date of fiscal year end: October 31 Date of reporting period: June 30, 2011 Registrant: DAL Investment Company Fund Name: Fundx Aggressive Upgrader Reporting Period: 07/01/2010 - 06/30/2011 Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP 021441SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect T. Michael Nevens Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 9 Amendment to the 1987 Employee Stock Purchase Plan Mgmt For For For 10 Elimination of Supermajority Requirement Mgmt For For For 11 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt For Against Against 12 Right to Call a Special Meeting Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Ratification of Auditor Mgmt For For For AMKOR Technology Inc. Ticker Security ID: Meeting Date Meeting Status AMKR CUSIP 031652SMH 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Kim Mgmt For For For Elect Kenneth Joyce Mgmt For For For Elect Roger Carolin Mgmt For For For Elect Winston Churchill Mgmt For Withhold Against Elect John Kim Mgmt For For For Elect John Osborne Mgmt For For For Elect Dong Park Mgmt For For For Elect James Zug Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For ATMEL Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513SMH 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140SMH 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For For For 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For LSI Corporation Ticker Security ID: Meeting Date Meeting Status LSI CUSIP 502161SMH 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Haggerty Mgmt For For For 2 Elect Richard Hill Mgmt For Against Against 3 Elect John Miner Mgmt For For For 4 Elect Arun Netravali Mgmt For For For 5 Elect Charles Pope Mgmt For For For 6 Elect Gregorio Reyes Mgmt For For For 7 Elect Michael Strachan Mgmt For For For 8 Elect Abhijit Talwalkar Mgmt For For For 9 Elect Susan Whitney Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP 637640SMH 06/21/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Novellus Systems, Inc. Ticker Security ID: Meeting Date Meeting Status NVLS CUSIP 670008SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Hill Mgmt For Withhold Against Elect Neil Bonke Mgmt For For For Elect Youssef El-Mansy Mgmt For For For Elect Glen Possley Mgmt For For For Elect Ann Rhoads Mgmt For For For Elect Krishna Saraswat Mgmt For For For Elect William Spivey Mgmt For For For Elect Delbert Whitaker Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 2011 Stock Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against RYDEX ETF TRUST Ticker Security ID: Meeting Date Meeting Status RSP CUSIP 78355W106 07/29/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Investment Advisory Agreement Mgmt For For For 2 Approve Investment Policies Mgmt For For For Sandisk Corp. Ticker Security ID: Meeting Date Meeting Status SNDK CUSIP 80004CSMH 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Marks Mgmt For For For Elect Kevin DeNuccio Mgmt For For For Elect Irwin Federman Mgmt For For For Elect Steve Gomo Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect Chenming Hu Mgmt For For For Elect Catherine Lego Mgmt For For For Elect Sanjay Mehrotra Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Incentive Plan Mgmt For For For 4 Amendment to the 2005 Employee Stock Purchase Plans Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Teradyne, Inc. Ticker Security ID: Meeting Date Meeting Status TER CUSIP 880770SMH 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Bagley Mgmt For For For 2 Elect Michael Bradley Mgmt For For For 3 Elect Albert Carnesale Mgmt For For For 4 Elect Daniel Christman Mgmt For For For 5 Elect Edwin Gillis Mgmt For For For 6 Elect Timothy Guertin Mgmt For For For 7 Elect Paul Tufano Mgmt For For For 8 Elect Roy Vallee Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 11 Approval of the Material Terms of the Performance Goals of the 2006 Equity and Cash Compensation Incentive Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For Item 1: Proxy Voting Report Registrant: DAL Investment Company Fund Name: Fundx Conservative Upgrader Reporting Period: 07/01/2010 - 06/30/2011 BLACKROCK FUNDS Ticker Security ID: Meeting Date Meeting Status BSIIX CUSIP 09256H286 11/19/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Investment Restrictions Mgmt For For For RYDEX ETF TRUST Ticker Security ID: Meeting Date Meeting Status RSP CUSIP 78355W106 07/29/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Investment Advisory Agreement Mgmt For For For 2 Approve Investment Policies Mgmt For For For Item 1: Proxy Voting Record Registrant: DAL Investment Company Fund Name : Fundx ETF Aggressive Upgrader 07/01/2010 - 06/30/2011 Advanced Micro Devices Inc. Ticker Security ID: Meeting Date Meeting Status AMD CUSIP 007903SMH 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bruce Claflin Mgmt For For For 2 Elect W. Michael Barnes Mgmt For For For 3 Elect John Caldwell Mgmt For For For 4 Elect Henry Chow Mgmt For For For 5 Elect Craig Conway Mgmt For For For 6 Elect Nicholas Donofrio Mgmt For For For 7 Elect H. Paulett Eberhart Mgmt For Against Against 8 Elect Waleed Al Mokarrab Al Muhairi Mgmt For For For 9 Elect Robert Palmer Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2011 Executive Incentive Plan Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP 021441SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect T. Michael Nevens Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 9 Amendment to the 1987 Employee Stock Purchase Plan Mgmt For For For 10 Elimination of Supermajority Requirement Mgmt For For For 11 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt For Against Against 12 Right to Call a Special Meeting Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Ratification of Auditor Mgmt For For For AMKOR Technology Inc. Ticker Security ID: Meeting Date Meeting Status AMKR CUSIP 031652SMH 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Kim Mgmt For For For Elect Kenneth Joyce Mgmt For For For Elect Roger Carolin Mgmt For For For Elect Winston Churchill Mgmt For Withhold Against Elect John Kim Mgmt For For For Elect John Osborne Mgmt For For For Elect Dong Park Mgmt For For For Elect James Zug Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For ATMEL Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513SMH 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Broadcom Corp. Ticker Security ID: Meeting Date Meeting Status BRCM CUSIP 111320SMH 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nancy Handel Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect Maria Klawe Mgmt For For For Elect John Major Mgmt For For For Elect Scott McGregor Mgmt For For For Elect William Morrow Mgmt For For For Elect Henry Samueli Mgmt For For For Elect John Swainson Mgmt For For For Elect Robert Switz Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For CLAYMORE/BNY BRIC ETF Ticker Security ID: Meeting Date Meeting Status EEB CUSIP 18383M100 09/23/2010 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee: ROMAN FRIEDRICH III Mgmt For For For Elect Nominee: ROBERT B. KARN III Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140SMH 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For For For 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Linear Technology Corp. Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP 535678SMH 04/29/2011 Unvoted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PLEASE REVIEW THE MATERIAL LINKS FOR ACCESS TO THE LINEAR LEGAL DOCUMENT. THIS IS NOT A VOTEABLE EVENT. Mgmt For N/A N/A LSI Corporation Ticker Security ID: Meeting Date Meeting Status LSI CUSIP 502161SMH 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Haggerty Mgmt For For For 2 Elect Richard Hill Mgmt For Against Against 3 Elect John Miner Mgmt For For For 4 Elect Arun Netravali Mgmt For For For 5 Elect Charles Pope Mgmt For For For 6 Elect Gregorio Reyes Mgmt For For For 7 Elect Michael Strachan Mgmt For For For 8 Elect Abhijit Talwalkar Mgmt For For For 9 Elect Susan Whitney Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP 637640SMH 06/21/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Novellus Systems, Inc. Ticker Security ID: Meeting Date Meeting Status NVLS CUSIP 670008SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Hill Mgmt For Withhold Against Elect Neil Bonke Mgmt For For For Elect Youssef El-Mansy Mgmt For For For Elect Glen Possley Mgmt For For For Elect Ann Rhoads Mgmt For For For Elect Krishna Saraswat Mgmt For For For Elect William Spivey Mgmt For For For Elect Delbert Whitaker Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 2011 Stock Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Sandisk Corp. Ticker Security ID: Meeting Date Meeting Status SNDK CUSIP 80004CSMH 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Marks Mgmt For For For Elect Kevin DeNuccio Mgmt For For For Elect Irwin Federman Mgmt For For For Elect Steve Gomo Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect Chenming Hu Mgmt For For For Elect Catherine Lego Mgmt For For For Elect Sanjay Mehrotra Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Incentive Plan Mgmt For For For 4 Amendment to the 2005 Employee Stock Purchase Plans Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For SPDR MORGAN STANLEY TECH ETF Ticker Security ID: Meeting Date Meeting Status XRT CUSIP 78464A714 09/08/2010 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee: FRANK NESVET Mgmt For For For Elect Nominee: DAVID M. KELLY Mgmt For For For Elect Nominee: BONNY EUGENIA BOATMAN Mgmt For For For Elect Nominee: DWIGHT D. CHURCHILL Mgmt For For For Elect Nominee: CARL G. VERBONCOEUR Mgmt For For For Elect Nominee: JAMES E. ROSS Mgmt For For For 3 Approve Manager of Managers Structure Mgmt For For For Amend Investment Policies: Purchasing and Selling Real Estate Mgmt For For For Amend Investment Policies: Issuing Senior Securities and Borrowing Money Mgmt For For For Amend Investment Policies: Making Loans Mgmt For For For Amend Investment Policies: Purchasing and Selling Commodities Mgmt For For For Amend Investment Policies: Investment Concentration Mgmt For For For Amend Investment Policies: Underwriting Activities Mgmt For For For Amend Investment Policies: Eliminate Outdated Policies Mgmt For For For Teradyne, Inc. Ticker Security ID: Meeting Date Meeting Status TER CUSIP 880770SMH 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Bagley Mgmt For For For 2 Elect Michael Bradley Mgmt For For For 3 Elect Albert Carnesale Mgmt For For For 4 Elect Daniel Christman Mgmt For For For 5 Elect Edwin Gillis Mgmt For For For 6 Elect Timothy Guertin Mgmt For For For 7 Elect Paul Tufano Mgmt For For For 8 Elect Roy Vallee Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 11 Approval of the Material Terms of the Performance Goals of the 2006 Equity and Cash Compensation Incentive Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For Texas Instruments Inc. Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508SMH 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect Daniel Carp Mgmt For For For 3 Elect Carrie Cox Mgmt For For For 4 Elect Stephen MacMillan Mgmt For For For 5 Elect Pamela Patsley Mgmt For For For 6 Elect Robert Sanchez Mgmt For For For 7 Elect Wayne Sanders Mgmt For For For 8 Elect Ruth Simmons Mgmt For Against Against 9 Elect Richard Templeton Mgmt For For For 10 Elect Christine Whitman Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 13 Ratification of Auditor Mgmt For For For Item 1: Proxy Voting Record Registrant: DAL Investment Company Fund Name : Fundx ETF Upgrader 07/01/2010 - 06/30/2011 Advanced Micro Devices Inc. Ticker Security ID: Meeting Date Meeting Status AMD CUSIP 007903SMH 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bruce Claflin Mgmt For For For 2 Elect W. Michael Barnes Mgmt For For For 3 Elect John Caldwell Mgmt For For For 4 Elect Henry Chow Mgmt For For For 5 Elect Craig Conway Mgmt For For For 6 Elect Nicholas Donofrio Mgmt For For For 7 Elect H. Paulett Eberhart Mgmt For Against Against 8 Elect Waleed Al Mokarrab Al Muhairi Mgmt For For For 9 Elect Robert Palmer Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2011 Executive Incentive Plan Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP 021441SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect T. Michael Nevens Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 9 Amendment to the 1987 Employee Stock Purchase Plan Mgmt For For For 10 Elimination of Supermajority Requirement Mgmt For For For 11 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt For Against Against 12 Right to Call a Special Meeting Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Ratification of Auditor Mgmt For For For AMKOR Technology Inc. Ticker Security ID: Meeting Date Meeting Status AMKR CUSIP 031652SMH 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Kim Mgmt For For For Elect Kenneth Joyce Mgmt For For For Elect Roger Carolin Mgmt For For For Elect Winston Churchill Mgmt For Withhold Against Elect John Kim Mgmt For For For Elect John Osborne Mgmt For For For Elect Dong Park Mgmt For For For Elect James Zug Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For ATMEL Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513SMH 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Broadcom Corp. Ticker Security ID: Meeting Date Meeting Status BRCM CUSIP 111320SMH 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nancy Handel Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect Maria Klawe Mgmt For For For Elect John Major Mgmt For For For Elect Scott McGregor Mgmt For For For Elect William Morrow Mgmt For For For Elect Henry Samueli Mgmt For For For Elect John Swainson Mgmt For For For Elect Robert Switz Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For CLAYMORE/BNY BRIC ETF Ticker Security ID: Meeting Date Meeting Status CVY CUSIP 18383M506 09/23/2010 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee: ROMAN FRIEDRICH III Mgmt For For For Elect Nominee: ROBERT B. KARN III Mgmt For For For CLAYMORE/BNY BRIC ETF Ticker Security ID: Meeting Date Meeting Status EEB CUSIP 18383M100 09/23/2010 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee: ROMAN FRIEDRICH III Mgmt For For For Elect Nominee: ROBERT B. KARN III Mgmt For For For CLAYMORE/BNY BRIC ETF Ticker Security ID: Meeting Date Meeting Status NFO CUSIP 18383M209 09/23/2010 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee: ROMAN FRIEDRICH III Mgmt For For For Elect Nominee: ROBERT B. KARN III Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140SMH 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For For For 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Linear Technology Corp. Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP 535678SMH 04/29/2011 Unvoted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PLEASE REVIEW THE MATERIAL LINKS FOR ACCESS TO THE LINEAR LEGAL DOCUMENT. THIS IS NOT A VOTEABLE EVENT. Mgmt For N/A N/A LSI Corporation Ticker Security ID: Meeting Date Meeting Status LSI CUSIP 502161SMH 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Haggerty Mgmt For For For 2 Elect Richard Hill Mgmt For Against Against 3 Elect John Miner Mgmt For For For 4 Elect Arun Netravali Mgmt For For For 5 Elect Charles Pope Mgmt For For For 6 Elect Gregorio Reyes Mgmt For For For 7 Elect Michael Strachan Mgmt For For For 8 Elect Abhijit Talwalkar Mgmt For For For 9 Elect Susan Whitney Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP 637640SMH 06/21/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Novellus Systems, Inc. Ticker Security ID: Meeting Date Meeting Status NVLS CUSIP 670008SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Hill Mgmt For Withhold Against Elect Neil Bonke Mgmt For For For Elect Youssef El-Mansy Mgmt For For For Elect Glen Possley Mgmt For For For Elect Ann Rhoads Mgmt For For For Elect Krishna Saraswat Mgmt For For For Elect William Spivey Mgmt For For For Elect Delbert Whitaker Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 2011 Stock Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against RYDEX ETF TRUST Ticker Security ID: Meeting Date Meeting Status RSP CUSIP 78355W106 07/29/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Investment Advisory Agreement Mgmt For For For 2 Approve Investment Policies Mgmt For For For Sandisk Corp. Ticker Security ID: Meeting Date Meeting Status SNDK CUSIP 80004CSMH 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Marks Mgmt For For For Elect Kevin DeNuccio Mgmt For For For Elect Irwin Federman Mgmt For For For Elect Steve Gomo Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect Chenming Hu Mgmt For For For Elect Catherine Lego Mgmt For For For Elect Sanjay Mehrotra Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Incentive Plan Mgmt For For For 4 Amendment to the 2005 Employee Stock Purchase Plans Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For SPDR MORGAN STANLEY TECH ETF Ticker Security ID: Meeting Date Meeting Status XRT CUSIP 78464A714 09/08/2010 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee: FRANK NESVET Mgmt For For For Elect Nominee: DAVID M. KELLY Mgmt For For For Elect Nominee: BONNY EUGENIA BOATMAN Mgmt For For For Elect Nominee: DWIGHT D. CHURCHILL Mgmt For For For Elect Nominee: CARL G. VERBONCOEUR Mgmt For For For Elect Nominee: JAMES E. ROSS Mgmt For For For 3 Approve Manager of Managers Structure Mgmt For For For Amend Investment Policies: Purchasing and Selling Real Estate Mgmt For For For Amend Investment Policies: Issuing Senior Securities and Borrowing Money Mgmt For For For Amend Investment Policies: Making Loans Mgmt For For For Amend Investment Policies: Purchasing and Selling Commodities Mgmt For For For Amend Investment Policies: Investment Concentration Mgmt For For For Amend Investment Policies: Underwriting Activities Mgmt For For For Amend Investment Policies: Eliminate Outdated Policies Mgmt For For For Teradyne, Inc. Ticker Security ID: Meeting Date Meeting Status TER CUSIP 880770SMH 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Bagley Mgmt For For For 2 Elect Michael Bradley Mgmt For For For 3 Elect Albert Carnesale Mgmt For For For 4 Elect Daniel Christman Mgmt For For For 5 Elect Edwin Gillis Mgmt For For For 6 Elect Timothy Guertin Mgmt For For For 7 Elect Paul Tufano Mgmt For For For 8 Elect Roy Vallee Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 11 Approval of the Material Terms of the Performance Goals of the 2006 Equity and Cash Compensation Incentive Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For Texas Instruments Inc. Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508SMH 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect Daniel Carp Mgmt For For For 3 Elect Carrie Cox Mgmt For For For 4 Elect Stephen MacMillan Mgmt For For For 5 Elect Pamela Patsley Mgmt For For For 6 Elect Robert Sanchez Mgmt For For For 7 Elect Wayne Sanders Mgmt For For For 8 Elect Ruth Simmons Mgmt For Against Against 9 Elect Richard Templeton Mgmt For For For 10 Elect Christine Whitman Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 13 Ratification of Auditor Mgmt For For For Item 1: Proxy Voting Record Registrant: DAL Investment Company Fund Name: Fundx Flexible Income 07/01/2010 - 06/30/2011 BLACKROCK FUNDS Ticker Security ID: Meeting Date Meeting Status BSIIX CUSIP 09256H286 11/19/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Investment Restrictions Mgmt For For For FPA NEW INCOME, INC. Ticker Security ID: Meeting Date Meeting Status FPNIX CUSIP 302544101 11/24/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee - ALTMAN Mgmt For For For Elect Nominee - MERRICK Mgmt For For For Elect Nominee - OSBORNE Mgmt For For For Elect Nominee - PURCELL Mgmt For For For Elect Nominee - RODRIGUEZ Mgmt For For For Elect Nominee - RUDNICK Mgmt For For For Amend Investment Policies Mgmt For For For Amend Investment Policies Mgmt For For For Amend Investment Policies Mgmt For For For Item 1: Proxy Voting Record Registrant: DAL Investment Company Fund Name: Fundx Tactical Upgrader 07/01/2010 - 06/30/2011 RYDEX ETF TRUST Ticker Security ID: Meeting Date Meeting Status RSP CUSIP 78355W106 07/29/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Investment Advisory Agreement Mgmt For For For 2 Approve Investment Policies Mgmt For For For Item 1: Proxy Voting Record Registrant: DAL Investment Company Fund Name: Fundx Tactical Total Return 07/01/2010 - 06/30/2011 BLACKROCK FUNDS Ticker Security ID: Meeting Date Meeting Status BSIIX CUSIP 09256H286 11/19/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Investment Restrictions Mgmt For For For FPA NEW INCOME, INC. Ticker Security ID: Meeting Date Meeting Status FRNIX CUSIP 302544101 11/24/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nominee - ALTMAN Mgmt For For For Elect Nominee - MERRICK Mgmt For For For Elect Nominee - OSBORNE Mgmt For For For Elect Nominee - PURCELL Mgmt For For For Elect Nominee - RODRIGUEZ Mgmt For For For Elect Nominee - RUDNICK Mgmt For For For Amend Investment Policies Mgmt For For For Amend Investment Policies Mgmt For For For Amend Investment Policies Mgmt For For For RYDEX ETF TRUST Ticker Security ID: Meeting Date Meeting Status RSP CUSIP 78355W106 07/29/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Investment Advisory Agreement Mgmt For For For 2 Approve Investment Policies Mgmt For For For Item 1: Proxy Voting Record Registrant: DAL Investment Company Fund Name: Fundx Upgrader 07/01/2010 - 06/30/2011 Advanced Micro Devices Inc. Ticker Security ID: Meeting Date Meeting Status AMD CUSIP 007903SMH 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bruce Claflin Mgmt For For For 2 Elect W. Michael Barnes Mgmt For For For 3 Elect John Caldwell Mgmt For For For 4 Elect Henry Chow Mgmt For For For 5 Elect Craig Conway Mgmt For For For 6 Elect Nicholas Donofrio Mgmt For For For 7 Elect H. Paulett Eberhart Mgmt For Against Against 8 Elect Waleed Al Mokarrab Al Muhairi Mgmt For For For 9 Elect Robert Palmer Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2011 Executive Incentive Plan Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP 021441SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect T. Michael Nevens Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 9 Amendment to the 1987 Employee Stock Purchase Plan Mgmt For For For 10 Elimination of Supermajority Requirement Mgmt For For For 11 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt For Against Against 12 Right to Call a Special Meeting Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Ratification of Auditor Mgmt For For For AMKOR Technology Inc. Ticker Security ID: Meeting Date Meeting Status AMKR CUSIP 031652SMH 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Kim Mgmt For For For Elect Kenneth Joyce Mgmt For For For Elect Roger Carolin Mgmt For For For Elect Winston Churchill Mgmt For Withhold Against Elect John Kim Mgmt For For For Elect John Osborne Mgmt For For For Elect Dong Park Mgmt For For For Elect James Zug Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For ATMEL Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513SMH 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Broadcom Corp. Ticker Security ID: Meeting Date Meeting Status BRCM CUSIP 111320SMH 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nancy Handel Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect Maria Klawe Mgmt For For For Elect John Major Mgmt For For For Elect Scott McGregor Mgmt For For For Elect William Morrow Mgmt For For For Elect Henry Samueli Mgmt For For For Elect John Swainson Mgmt For For For Elect Robert Switz Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140SMH 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For For For 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For LSI Corporation Ticker Security ID: Meeting Date Meeting Status LSI CUSIP 502161SMH 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Haggerty Mgmt For For For 2 Elect Richard Hill Mgmt For Against Against 3 Elect John Miner Mgmt For For For 4 Elect Arun Netravali Mgmt For For For 5 Elect Charles Pope Mgmt For For For 6 Elect Gregorio Reyes Mgmt For For For 7 Elect Michael Strachan Mgmt For For For 8 Elect Abhijit Talwalkar Mgmt For For For 9 Elect Susan Whitney Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP 637640SMH 06/21/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Novellus Systems, Inc. Ticker Security ID: Meeting Date Meeting Status NVLS CUSIP 670008SMH 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Hill Mgmt For Withhold Against Elect Neil Bonke Mgmt For For For Elect Youssef El-Mansy Mgmt For For For Elect Glen Possley Mgmt For For For Elect Ann Rhoads Mgmt For For For Elect Krishna Saraswat Mgmt For For For Elect William Spivey Mgmt For For For Elect Delbert Whitaker Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 2011 Stock Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against RYDEX ETF TRUST Ticker Security ID: Meeting Date Meeting Status RSP CUSIP 78355W106 07/29/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Investment Advisory Agreement Mgmt For For For 2 Approve Investment Policies Mgmt For For For Sandisk Corp. Ticker Security ID: Meeting Date Meeting Status SNDK CUSIP 80004CSMH 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Marks Mgmt For For For Elect Kevin DeNuccio Mgmt For For For Elect Irwin Federman Mgmt For For For Elect Steve Gomo Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect Chenming Hu Mgmt For For For Elect Catherine Lego Mgmt For For For Elect Sanjay Mehrotra Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Incentive Plan Mgmt For For For 4 Amendment to the 2005 Employee Stock Purchase Plans Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Teradyne, Inc. Ticker Security ID: Meeting Date Meeting Status TER CUSIP 880770SMH 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Bagley Mgmt For For For 2 Elect Michael Bradley Mgmt For For For 3 Elect Albert Carnesale Mgmt For For For 4 Elect Daniel Christman Mgmt For For For 5 Elect Edwin Gillis Mgmt For For For 6 Elect Timothy Guertin Mgmt For For For 7 Elect Paul Tufano Mgmt For For For 8 Elect Roy Vallee Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 11 Approval of the Material Terms of the Performance Goals of the 2006 Equity and Cash Compensation Incentive Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For Van Kampen Funds Ticker Security ID: Meeting Date Meeting Status MSGAX CUSIP 00142R802 04/14/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Reorganization Mgmt For For For SIGNATURES [ See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature & Title)* /s/ Eric W. Falkeis Eric W. Falkeis Principle Executive Officer Date August 31, 2011 *Print the name and title of each signing officer under his or her signature.
